Dbtden, Judge,
delivered the opinion of the court.
This was an appeal from the justice’s court. In the Circuit Court the case was tried by a jury of six against the objections of the appellant, who required the jury to consist of twelve men. For this cause the judgment of the Circuit Court must, in accordance with the previous decisions of this court upon the questions here raised, be reversed. (Foster v. Kirby, 31 Mo. 496; Vaughan v. Scade, 30 id. 600.) It is not believed that a decision of the other question presented by the appellant would materially assist the Circuit Court in a re-trial of the case, and we will therefore pass them without further notice.
Judge Bay concurring,
the judgment is reversed and the cause remanded.